              Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1785 Page 1 of 12



                                 1   JEFFREY D. CAWDREY (SBN: 120488)
                                 2   jcawdrey@grsm.com
                                     SHELBY A. POTEET (SBN: 297621)
                                 3   spoteet@grsm.com
                                 4   KRISTEN S. MCLEOD (SBN: 323250)
                                     kmcleod@grsm.com
                                 5   GORDON REES SCULLY MANSUKHANI
                                 6   101 W. Broadway Suite 2000
                                     San Diego, CA 92101
                                 7   Telephone: (619) 230-7469
                                 8   Facsimile: (619) 696-7124
                                 9   Attorneys for Defendant FCTI, INC.
                                10
                                                         UNITED STATES DISTRICT COURT
                                11
                                                      SOUTHERN DISTRICT OF CALIFORNIA
Gordon Rees Scully Mansukhani




                                12
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13
                                     HELEN LOTSOFF and ASHLEIGH           CASE NO. 3:18-cv-02033-AJB-MDD
                                14   HARTMAN, on behalf of themselves
                                15   and all others similarly situated,   CLASS ACTION

                                16                          Plaintiffs,   FCTI, INC.’S REPLY TO
                                17                                        OPPOSITION IN SUPPORT OF
                                          vs.                             MOTION TO DISMISS
                                18                                        PLAINTIFFS’ FIRST AMENDED
                                19   WELLS FARGO BANK, N.A., FCTI,        COMPLAINT
                                     INC., and DOES 1-50, inclusive,
                                20                                        Hearing Date: March 5, 2020
                                21                          Defendants.   Hearing Time: 2:00 p.m.
                                                                          Hon. Anthony J. Battaglia
                                22                                        Courtroom: 4A
                                23
                                24
                                25
                                26
                                27
                                28

                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                             Case No. 18-cv-02033
              Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1786 Page 2 of 12



                                 1         Plaintiff Ashleigh Hartman’s (“Plaintiff” or “Hartman”) Opposition argues,
                                 2   without support, that FCTI, Inc.’s receipt of an interchange fee for a balance
                                 3   inquiry is actionable because the fee assessed to her by Wells Fargo is then
                                 4   partially passed on to FCTI. (Opp. 1:20-22). Hartman also argues that FCTI “fails
                                 5   to inform consumers that they will be charged a fee for these balance inquiries.”
                                 6   (Id. at 1:8-9). Hartman fails to admit that Wells Fargo discloses the fees that it will
                                 7   assess for this service and that FCTI is not required to disclose that it will receive
                                 8   an interchange fee. (FAC, Exhibit “B”, p. 38). Finally, in what is best
                                 9   characterized as an outright misstatement of fact, Hartman argues but does not
                                10   allege that FCTI “double bills consumers for a single balance inquiry transactions.”
                                11   (Id. at 9-10). As acknowledged by Hartman in her First-Amended Complaint
Gordon Rees Scully Mansukhani




                                12   (“FAC”), the only fee assessed to a cardholder by FCTI is the surcharge fee for the
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   use of its ATM. (FAC ¶ 111). The fact that she agreed to pay Wells Fargo a
                                14   separate fee for ATM transactions is a matter solely between her and her bank.
                                15         I.     HARTMAN RELIES UPON INAPPLICABLE CASE LAW AND
                                                  THEORIES OF LIABILITY1 TO SUGGEST SHE HAS BROAD
                                16                STANDING TO SUE FCTI.
                                17         Hartman claims that the payment of fees to Wells Fargo gives her standing
                                18   to sue FCTI for its receipt of the interchange fee. She cites Bates vs. United Parcel
                                19   Services, Inc., 511 F.3d 974 (9th Cir. 2007) for the proposition that she only need to
                                20   have suffered an injury in fact that is fairly traceable to the challenged conduct and
                                21   that the injury is likely to be redressed by a favorable decision. Id. at 985. Here
                                22   the harm is Hartman’s payment of a fee to her bank that is not traceable to FCTI
                                23   but rather occurred as a result of Harman’s agreement with Wells Fargo. Further,
                                24   any decision issued against FCTI will not impact or change her agreement with
                                25   Wells Fargo. It will have no affect at all on that agreement.
                                26
                                     1
                                       FCTI’s Motion was brought under Federal Rules of Civil Procedure 12(b)(6). It’s
                                27   challenge to standing is more appropriately brought under Rule 12(b)(1). FCTI
                                     respectfully requests the Court consider its challenge to Plaintiff’s standing as
                                28   being brought under 12(b)(1) for lack of subject matter jurisdiction.
                                                                            -- 1 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                         Case No. 18-cv-02033
              Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1787 Page 3 of 12



                                 1         In Bates a class of plaintiffs sued their employer, United Parcel Service
                                 2   (“UPS”), challenging UPS’s practice of requiring a hearing test on prospective
                                 3   drivers. In connection with its standing analysis the 9th Circuit only considered
                                 4   whether the plaintiffs had standing for equitable relief not damages. The Bates
                                 5   Court analysis is reflective of why Hartman does not have standing to seek her
                                 6   own injunctive relief.
                                 7         To establish standing for injunctive relief, “(t)he plaintiff must demonstrate
                                 8   that he has suffered or is threatened with a "concrete and particularized" legal
                                 9   harm…coupled with "a sufficient likelihood that (s)he will again be wronged in a
                                10   similar way. As to the second inquiry, (s)he must establish a "real and immediate
                                11   threat of repeated injury. Past wrongs do not in themselves amount to [a] real and
Gordon Rees Scully Mansukhani




                                12   immediate threat of injury necessary to make out a case or controversy." (internal
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   citations omitted). Id. at 985-986. Here, Hartman cannot establish standing for
                                14   injunctive relief because there is no threat of future harm. Unlike the named
                                15   plaintiff in Bates who will continue to be exposed to the hearing test if they seek
                                16   driving positions with UPS, Hartman will not be charged fees by Wells Fargo for
                                17   balance inquiries because she knows now not request the inquiry. More
                                18   compellingly, any injunction against FCTI would not reduce the risk of future
                                19   harm because the only harm the Plaintiff suffered is the payment of fees to Wells
                                20   Fargo. No injunctive relief against FCTI will alter the terms of the agreement that
                                21   Hartman entered with her bank.
                                22         Hartman suggests that any injury, regardless of who caused the injury, can
                                23   be assessed against FCTI because its operating system is allegedly confusing or
                                24   misleading. (Opp. 4:20-22). Harman’s argument ignores the causation
                                25   requirement between the complained of conduct and the actual harm caused.
                                26   Lujan v. Defendants of Wildlife, 504 U.S. 555, 560 (1992)- “the irreducible
                                27   constitutional minimum of standing” requires: 1) injury in fact; 2) causal
                                28   connection between the injury and the conduct complained of; and 3) likely that
                                                                           -- 2 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                       Case No. 18-cv-02033
              Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1788 Page 4 of 12



                                 1   the injury will be redressed by a favorable decision. But for the imposition of fees
                                 2   by Wells Fargo, FCTI’s operating system is merely an inconvenience for Hartman.
                                 3   Plaintiff analogizes this case to product liability actions wherein all the players in
                                 4   the chain of commerce are potentially liable for product defects. This analogy falls
                                 5   short because product liability actions have been enforced under the doctrine of
                                 6   strict liability and have been treated differently from a causation perspective due to
                                 7   policy considerations of ensuring only safe and reliable products are introduced to
                                 8   the market.2 (Opp. 5:3-7). Product liability theories have no application to this
                                 9   case.
                                10           Hartman relies upon Thieser-Hendricks v. TJL Enterprises, Inc., No.
                                11   LACV1500477JAKSSX, 2015 U.S. Dist. LEXIS 101710 (C.D. Cal. 2015) in
Gordon Rees Scully Mansukhani




                                12   support of her contention that her alleged harm is “fairly traceable” to the conduct
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   of FCTI. The standing issue in Thieser-Hendricks involved a claim for injunctive
                                14   relief related to product labeling of homeopathic remedies. The plaintiff sued the
                                15   maker of the various remedies that she contended were ineffective. The Court
                                16   deferred deciding whether injunctive relief was appropriate and indicated it would
                                17   be decided at a later time. Id. at * 27. In Thieser-Hendricks plaintiff was seeking
                                18   recovery from the maker of the product that she claimed was not as advertised. It
                                19   is their product that plaintiff contends she wasted her money buying and using.
                                20   Thieser-Hendricks has no application here because Hartman has not alleged that
                                21   she paid any fees to FCTI other than the surcharge fee for the use of the ATM
                                22   machine, which is not at issue. FAC ¶ 111. Her balance inquiry fee, which is the
                                23   2
                                      “Early on, California decided to impose strict products liability on manufacturers
                                     and others in the chain of commerce, regardless of their proximity to the injured
                                24   plaintiff, of moral blame, and of the other traditional negligence considerations
                                     mentioned above. The courts reasoned that the costs of compensation could more
                                25   equitably be borne by the commercial classes than the injured plaintiffs. See, e.g.,
                                     Vandermark v. Ford Motor Co., 61 Cal.2d 256, 262-63, 37 Cal. Rptr. 896, 391
                                26   P.2d 168 (1964) (holding that a manufacturer's and a retailer's liability should be
                                     imposed irrespective of fault); Greenman v. Yuba Power Prods. Inc., 59 Cal.2d 57,
                                27   63-64, 27 Cal. Rptr. 697, 377 P.2d 897 (1963) (holding a manufacturer's liability
                                     should be imposed irrespective of fault).” Ileto v. Glock Inc., 370 F.3d 860, 864,
                                28   fn. 3 (9th Cir. 2004).
                                                                             -- 3 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                        Case No. 18-cv-02033
              Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1789 Page 5 of 12



                                 1   fee she contends should not have been charged, was paid to Wells Fargo pursuant
                                 2   to her agreement with it.
                                 3         Hartman also relies upon Hahn v. Massage Envy Franchising LLC, No.
                                 4   12CV153 DMS (BGS), 2013 U.S. Dist. LEXIS 202156 (S.D. Cal. 2013) for the
                                 5   proposition that she only needs to show a “line of causation” between FCTI’s
                                 6   actions and her alleged harm to establish causation for purpose of standing. The
                                 7   franchisor defendant in Hahn contended it was the franchisee’s conduct that was
                                 8   actionable not its own. The Court found the franchisor could be liable to the
                                 9   plaintiff given the “breadth of Defendant’s alleged control over the local
                                10   franchise’s day-to-day operations.” Id. at * 15. Here there is no relationship
                                11   between Wells Fargo and FCTI. FCTI is an independent ATM operator and there
Gordon Rees Scully Mansukhani




                                12   are no allegations that it coordinated its ATM operations with any financial
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   institution. Again, but for the imposition of a transaction fee that Plaintiff agreed
                                14   to with Wells Fargo, the screen prompts that Hartman complains of are nothing
                                15   more than a nuisance to her.
                                16         Finally, Hartman cites Woodard v. Labrada, No. EDCV1600189JGBPX,
                                17   2017 U.S. Dist. LEXIS 124546 (July 31, 2017, C.D. Cal.) for the proposition that
                                18   “Courts have embraced common law doctrines of secondary liability to hold any
                                19   person part of a common scheme to engage in unfair business practices liable.”
                                20   Id. at *1.) However, Plaintiff has not alleged that FCTI is secondarily liable for the
                                21   alleged wrongful imposition of transaction fees by Wells Fargo. She challenges
                                22   FCTI’s receipt of interchange fees, which are not paid by the cardholder. FAC ¶
                                23   113. Further, Woodard involved allegations of a “joint venture” between weight
                                24   loss product manufacturers, distributors and a television show, “Dr. Oz”, that
                                25   promoted the product. The Woodard Court correctly noted that courts have held
                                26   defendants liable under the UCL on agency principles, on theories of aiding and
                                27   abetting, furnishing the means, and civil conspiracy. Id. at *36. No such
                                28   allegations exist here. In fact, the FAC does not even use the words “aiding and
                                                                             -- 4 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                        Case No. 18-cv-02033
              Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1790 Page 6 of 12



                                 1   abetting, agent, agency or conspiracy.” There is nothing to suggest that Wells
                                 2   Fargo and FCTI acted in concert in connection with the imposition of fees upon
                                 3   Hartman. To the contrary, Plaintiff contends that Wells Fargo should be blamed
                                 4   for allowing FCTI to determine how to operate its ATMs. FAC ¶ 318.
                                 5                1.     Courts Have Held that Cardholders Lack Standing to Bring
                                 6                       Consumer Claims Arising from ATM Operators Receipt of
                                                         Interchange Fees.
                                 7
                                 8         Cardholders standing to sue ATM operators who receive an interchange fee
                                 9   has been previously considered in the context of an antitrust class action. In re
                                10   ATM Fee Antitrust Litig., No. C 04-02676 CRB, 2010 U.S. Dist. LEXIS 97009
                                11   (N.D. Cal., September 16, 2010) concerned the payment of interchange fees which
Gordon Rees Scully Mansukhani




                                12   plaintiffs alleged resulted in higher fees from their banks for the use of foreign or
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   out of network ATMs. “The interchange fee, though paid by a card-issuing bank
                                14   to an ATM owner, is established by the ATM Network that routes the foreign
                                15   ATM transaction between the card-issuing bank and the ATM owner.” Id., at *13.
                                16   Plaintiffs sought “damages in the amount of the unlawful interchange fee that their
                                17   respective banks have passed through to them in the form of foreign ATM fees.”
                                18   Id. at *18. Applying the direct purchaser rule the Court noted that “Plaintiffs do
                                19   not dispute that they pay the purportedly unlawful interchange fee only indirectly.
                                20   ATM card-issuing banks, such as the bank Defendants, pay the artificially inflated
                                21   interchange fee directly and then, at least according to Plaintiffs, pass some portion
                                22   of it on to the Plaintiffs as part of the foreign ATM fee Plaintiffs pay.” Id. at *22.
                                23   The Court, in granting defendant banks’ motions for summary judgment, found
                                24   that Plaintiffs lacked the requisite standing to challenge the interchange fees
                                25   because they were not directly paying them. This holding was affirmed on appeal
                                26   to the 9th Circuit. See, Crayton v. Concord EFS, Inc. (In re ATM Fee Antitrust
                                27   Litig.) 686 F.3d 741 (9th Cir. 2012).
                                28   ///
                                                                  -- 5 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                        Case No. 18-cv-02033
              Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1791 Page 7 of 12



                                 1         II.    HARTMAN’S BREACH OF CONTRACT CLAIM SHOULD BE
                                                  DISMISSED AS TO FCTI.
                                 2
                                 3         Hartman contends she only brings a breach of contract claim against Wells
                                 4   Fargo and not FCTI. (Opp. 6:1-3). While FCTI appreciates this concession, the
                                 5   claim should be dismissed as to FCTI because it is pleaded against FCTI. (See
                                 6   FAC, Second Cause of Action for Breach of Contract Including Covenant of Good
                                 7   Faith and Fair Dealing “On behalf of the OON Class and FCTI ATM Class.”)
                                 8         III.   HARTMAN HAS NOT PLED A VALID UCL CLAIM.
                                 9
                                10         Hartman again relies upon Woodard in support of her contention that she has
                                11   alleged a valid UCL Claim. On the one hand Hartman seems to suggest that any
Gordon Rees Scully Mansukhani




                                12   conduct is actionable under the UCL regardless if that conduct is actually harming
 101 W. Broadway Suite 2000




                                     the plaintiff. On the other hand Hartman relies upon Woodard to argue that “courts
     San Diego, CA 92101




                                13
                                14   have held defendants liable under the UCL on agency principles, on theories of
                                15   aiding and abetting, furnishing the means, and civil conspiracy.” (Opp. 6:18-20).
                                16   However, as stated above, the FAC is bare of any allegations related to any
                                17   relationship between FCTI and Wells Fargo. In fact, the FAC alleges that “Wells
                                18   Fargo’s practice of blindly permitting FCTI to determine for them how and when
                                19   an out-of-network ATM transaction has occurred and then subsequently collecting
                                20   double the amount of out-of-network balance inquiry fees that they would
                                21   otherwise be entitled to constitutes a fraudulent business practice”. (Opp. 63:5-8.
                                22   Thus, Plaintiff admits that there is no concerted conduct on the part of the two
                                23   defendants in this case. Rather, the opposite is true.
                                24                1.     There is Nothing Unfair, Unlawful or Fraudulent About
                                25                       FCTI’s ATM Prompts.

                                26         Hartman admits that there is nothing unlawful about FCTI’s ATM prompts
                                27   and brings her UCL claims solely under the unfair and fraudulent prongs of the
                                28   statute. Opp. 6:22-23. Hartman claims that FCTI’s ATM prompts are “unfair”
                                                                         -- 6 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                      Case No. 18-cv-02033
              Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1792 Page 8 of 12



                                 1   because they mislead the “consumer” into unnecessary balance inquiries for which
                                 2   Wells Fargo charges them. Opp. 7:24-25. She claims she has satisfied both the
                                 3   “tethering” and “balancing tests” under the UCL that have been applied to
                                 4   “consumer actions.” (Opp. 7:24-26 Relying upon Hadley vs. Kellog Sales Co., 243
                                 5   F. Supp. 3d 1074 (N.D. Cal. 2017)). Hartman’s reliance upon these consumer
                                 6   class action tests is misplaced as she has not limited her class allegations to
                                 7   consumer transactions. Rather, she seeks a class of “all holders of a checking
                                 8   account in California” who were assessed fees for a balance inquiry. (FAC ¶ 245,
                                 9   52:15-17.) To suggest that this putative class action is limited solely to consumer
                                10   transactions is not consistent with the FAC’s allegations. Self-evidently, people
                                11   hold checking accounts and use ATMs for business purposes frequently. Whether
Gordon Rees Scully Mansukhani




                                12   these are intended to be excluded from the class definition is not clear from the
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   FAC but seems to be Harman’s position now.
                                14         Assuming, arguendo, the tethering and balancing tests do apply, Hartman
                                15   fails to show how the screen prompts are “immoral, unethical, oppressive, or
                                16   unscrupulous.” (Opp. 7:22-23). In this case, Hartman contends they are all of
                                17   these things because the “balance inquiry at start” results in a transaction fee by her
                                18   bank Wells Fargo. She admits it results in no fee by FCTI. For it to qualify as any
                                19   of these egregious forms of conduct, FCTI would have to be aware that it is
                                20   causing harm to the cardholder. No such allegations exist and this reality begs the
                                21   question as to whether Plaintiff would have any claim if her bank did not charge
                                22   transaction fees for each balance inquiry. Of course, she would not as she would
                                23   have suffered nothing more than inconvenience arising from her confusion about
                                24   how to negotiate the ATM prompts.
                                25         Hartman also fails to show how the burden of the ATM prompts outweigh
                                26   the benefits. The benefit of a balance inquiry prompt is to allow the cardholder to
                                27   determine the amount of money available to her before seeking a cash withdrawal.
                                28   The burden is that in the case of Hartman she was charged a fee for this service by
                                                                            -- 7 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                        Case No. 18-cv-02033
              Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1793 Page 9 of 12



                                 1   Wells Fargo. This is a self-imposed burden that Hartman agreed to when she
                                 2   selected her bank. The existence of the fee has nothing to do with FCTI’s ATM
                                 3   protocol.
                                 4         Finally, Hartman’s unfair prong of the UCL cannot stand alone if her
                                 5   fraudulent prong cannot survive. “Regardless of the test, courts in this district have
                                 6   held that where the unfair business practices alleged under the unfair prong of the
                                 7   UCL overlap entirely with the business practices addressed in the fraudulent and
                                 8   unlawful prongs of the UCL, the unfair prong of the UCL cannot survive if the
                                 9   claims under the other two prongs of the UCL do not survive.” Handley, supra, at
                                10   1104-1105. Hartman admits that there is nothing unlawful about FCTI’s conduct.
                                11   So, FCTI now turns to the fraudulent prong, where Hartman again fails to allege a
Gordon Rees Scully Mansukhani




                                12   valid claim.
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13                      (a)    HARTMAN’s bald Allegations of Fraud are Insufficient
                                                               to Support Her Fraud Claim Under the UCL.
                                14
                                15         To state a claim under the UCL's "fraudulent" prong, Hartman must plead
                                16   that FCTI’s allegedly fraudulent business practice is one in which "members of the
                                17   public are likely to be deceived." Obesity Research, supra, at 952. "Unless the
                                18   challenged conduct targets a particular disadvantaged or vulnerable group, it is
                                19   judged by the effect it would have on a reasonable consumer." Id. (citing Puentes
                                20   v. Wells Fargo Home Mortg., Inc., 160 Cal. App. 4th 638, 645 (2008)) (quotations
                                21   and citation omitted).
                                22         Further, Federal Rules of Civil Procedure, Rule 9(b), requires that Hartman
                                23   plead the alleged fraudulent conduct with particularity. While Hartman spends
                                24   considerable time detailing the ATM prompts of non-party Cardtronics (See FAC
                                25   ¶¶ 136-164) and FCTI (See FAC ¶¶ 165-195), she fails to allege facts sufficient to
                                26   establish facts necessary to support a fraud claim. She never details the “who,
                                27   what, when, where and how” of the alleged scheme. She only makes the
                                28   unsupported allegation that FCTI is communicating “phantom balance inquiries” to
                                                                           -- 8 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                       Case No. 18-cv-02033
           Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1794 Page 10 of 12



                                 1   Wells Fargo but fails to explain how it is doing so for what benefit? It does not
                                 2   assess fees for balance inquiries, Wells Fargo does pursuant to its agreement with
                                 3   its customers.
                                 4         Finally, as stated above, in order to establish that FCTI’s conduct is
                                 5   fraudulent or meant to deceive Hartman she would have to establish that FCTI
                                 6   knew of the terms of Hartman’s agreement with Wells Fargo. She, of course, does
                                 7   not allege there was any understanding of those terms or any concerted action
                                 8   between the defendants. Again, but for the imposition of a fee by Wells Fargo
                                 9   there is nothing about the ATM protocol that would have allegedly harmed
                                10   Hartman. Cardholder’s financial institutions inevitably have varying rules on the
                                11   imposition of out of network fees. There can be no uniform claim that FCTI’s
Gordon Rees Scully Mansukhani




                                12   ATMs employ deceitful prompts because every transaction is unique depending on
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   whether the cardholder’s financial institution assesses fees for those services.
                                14         Because Hartman has not and cannot allege and unfair or fraudulent conduct
                                15   on the part of FCTI, her UCL claim is properly dismissed.
                                16         IV.    HARTMAN FAILS TO SHOW HOW FCTI CAN BE LIABLE
                                                  FOR THE CONVERSION OF HER MONEY IN THE FORM
                                17                OF FEES BEING ASSESSED BY WELLS FARGO.
                                18         Hartman contends it is not necessary that the plaintiff allege that a defendant
                                19   actually received the money that was converted to bring a claim for conversion.
                                20   (Opp. 10:10-11:14). She cites Welco Electronics, Inc. v. Mora, 223 Cal. App. 4th
                                21   202 (2012) for the proposition that the lost sum only be “specific” and
                                22   “identifiable” and that “it is not necessary that each coin or bill be earmarked.”
                                23   (Opp. 10:20-21). Hartman misses the point in Welco. The issue is not whether the
                                24   exact dollars that she pays can be returned to her, but whether FCTI can be
                                25   required to return something it never received. In Welco the defendant, an
                                26   agent/employee of Plaintiff misappropriated its credit card and made charges for
                                27   his own benefit. In short he used the credit card to pay himself. FCTI has received
                                28   nothing from Hartman other than her fee for the use of the ATM.
                                                                          -- 9 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                       Case No. 18-cv-02033
           Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1795 Page 11 of 12



                                 1         Similarly, in Olenicoff v. UBS AG, NO. SACV 08-1029 AG (RNBx), 2010
                                 2   U.S. Dist. LEXIS 144474 (C.D. Cal., March 16, 2010) a collection of defendants
                                 3   were all sued by a wealthy investor in connection with an investment scheme
                                 4   whereby the defendants conspired to misappropriate plaintiff’s investment funds in
                                 5   the form of improper fees and kickbacks. Unlike here, these defendants were
                                 6   alleged to have entered into a joint conspiracy and were diverting plaintiff’s actual
                                 7   money. Id. at * 77-78. Again, this case is completely inapplicable to Hartman’s
                                 8   claims.
                                 9         Unlike Hartman’s cited cases, FCTI never had control, access or the
                                10   opportunity to convert Hartman’s money. Here, the fees incurred by her were
                                11   assessed by her bank, Wells Fargo, and were drawn directly from the account that
Gordon Rees Scully Mansukhani




                                12   she had with Wells Fargo. FCTI had no access to or control over Plaintiff’s funds
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   and did not receive anything from Plaintiff for her balance inquiries. Accordingly,
                                14   the conversion claim is properly dismissed.
                                15         V.     CONCLUSION
                                16         FCTI’s motion should be granted. The interchange fees are not actionable
                                17   and her UCL, breach of contract and conversion claims must fail. Further, the
                                18   Plaintiff has not demonstrated how amendment can cure the defects in her claims.
                                19   Thus, leave of amend is not appropriate.
                                20
                                21   Dated: November 26, 2019              GORDON REES SCULLY MANSUKHANI
                                22
                                                                           By:    /s/ Kristen S. McLeod
                                23                                               Jeffrey D. Cawdrey
                                                                                 Shelby A. Poteet
                                24                                               Kristen S. McLeod
                                                                                 Attorneys for Defendant FCTI, INC.
                                25
                                26
                                27
                                28
                                                                 -- 10 --
                                     FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                       Case No. 18-cv-02033
               Case 3:18-cv-02033-TWR-MDD Document 59 Filed 11/26/19 PageID.1796 Page 12 of 12



                                     1                             CERTIFICATE OF SERVICE
                                     2         I am a resident of the State of California, over the age of eighteen years, and
                                     3   not a party to the within action. My business address is: Gordon Rees Scully
                                     4   Mansukhani 101 W. Broadway, Suite 2000, San Diego, CA 92101, my electronic
                                     5   mail address is mcerezo@grsm.com. On November 26, 2019, I served the
                                     6   foregoing document entitled: FCTI’S REPLY IN SUPPORT OF MOTION TO
                                     7   DISMISS as follows:
                                     8    BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM
                                            which automatically generates a Notice of Electronic Filing at the time said
                                     9      document is filed to the email address(es) listed in the Electronic Mail
                                            Notice List and denoted below, which constitutes service pursuant to FRCP
                                    10      5(b)(3).
                                    11
                                         Counsel for Plaintiffs:                       Counsel for Defendant WELLS
    Gordon Rees Scully Mansukhani




                                    12                                                 FARGO BANK, N.A.:
     101 W. Broadway Suite 2000




                                         Todd D. Carpenter
         San Diego, CA 92101




                                    13   CARLSON LYNCH SWEET                           Alejandro E. Moreno
                                         KILPELA & CARPENTER, LLP                      Edward D. Vogel
                                    14   1350 Columbia Street, Suite 603               SHEPPARD, MULLIN, RITCHER &
                                         San Diego, CA 92101                           HAMPTON, LLP
                                    15   Phone: 619-762-1910                           501 West Broadway, 19th Floor
                                         Fax: 619-756-6991                             San Diego, CA 92101
                                    16   Email: tcarpenter@carlsonlynch.com            Phone: 619-338-6500
                                                                                       Fax: 619-234-3815
                                    17                                                 Email: amoreno@sheppardmullin.com
                                                                                               evogel@sheppardmullin.com
                                    18   Counsel for Defendant FCTI, INC.
                                    19   Scott Lam
                                         FCTI, INC.
                                    20   11766 Wilshire Blvd., Suite 1100
                                         Los Angeles, CA 90025
                                    21   Phone: 310-402-0646
                                         Email: joliver@moginrubin.com
                                    22
                                    23         I declare under penalty of perjury under the laws of the United States of

                                    24   America that the above is true and correct.

                                    25         Executed on November 26, 2019 at San Diego, California.

                                    26
                                    27
                                                                                        Maria G. Cerezo
                                    28
1167790/48718828v.1

                                                                      -11-
                                         FCTI’S REPLY IN SUPPORT OF MOTION TO DISMISS
                                                                                                          Case No. 18-cv-02033
